Title: John Thaxter to John Adams, 17 September 1780
From: Thaxter, John
To: Adams, John



Sir
Paris 17th. Septr. 1780

I was honoured with your favour of the eighth Instant on the fifteenth.
So general an Approbation of the Constitution of the Massachusetts is an Event of great Importance to our State, and it’s Acceptance at this juncture affords an unequivocal proof of the Wisdom and Magninimity, Concord and Unanimity of its Inhabitants. I rejoice that I am to live under a Constitution of Government, that has for Object the Liberty and Happiness of the governed, and am penetrated with the liveliest gratitude towards its framers in general, but more particulary towards him, whom I know to have had the most capital share in its formation. With the addition of a wise and equitable Administration of it, no State perhaps can be more happy in this respect.
Mr. Searle brings a very pleasing Account of the Situation of our public Affairs. His History of matters is a compleat fulfillment of your prophecy and rather more, but Mr. Dana by this I presume has given You a minute detail. Mr. Dana’s departure was very sudden indeed. I knew not his Object, and am happy to say that my total Ignorance of it, has put it out of my Power to gratify Speculators, and has saved me an abundance of Evasions, short answers &ca. I am exceedingly glad that I do not know it, and that I have once found Ignorance to be an excellent Species of saving Knowledge.
I am a lonely solitary Being, even in this Croud of fellow Mortals—it is a situation not the most eligible. To you, Sir, the Reason must be obvious. I shall endeavour to be as prudent and oeconomical as possible, and to take the best care of the things in my charge until your Return, which I sincerely hope is not far distant.
I have written to Mr. Austin, and as I know not his Address, have directed to him at Amsterdam, where I presume he is by this time. I pray You to be kind enough to inform him of it, if he does not get the letter of this day’s date, and another sent a few days agone.

The English have taken two Russian Vessels, whose Cargoes are not contraband according to the Empress’s declaration, but expressly excepted. Their Cargoes were Hemp and Iron. What Part England will take, whether dismiss or condemn, and what part the Empress will take in Case of Condemnation, are questions of great Speculations. If they are condemned the Confederation it should seem is brought to a Crisis. If not, there is a pointed partiality on the part of England towards Russia, and an odious distinction set up between the former and Holland in precisely the same Circumstances. Monsr. Linguet says, “Il me semble que si les ministres anglois sont adroits, ils n’ont qu’un échappatoire pour concilier l’orgueil et l’intérêt national: c’est en laissant passer galamment le pavillion de Catharine, de dire froidement à l’Europe, vous voyez bien que c’est une femme.” He calls her not only une femme but une maitresse femme. Linguet’s Wit and British Politicks do not always quadrate, and (tho’ I am no Lover of War) I hope they will not in this instance, as far as they respect the fate of the two captured Vessels of Russia.
Respects to Mr. Dana and love to the Children. I have the honor to be, with the most perfect respect, &c.,

J. Thaxter

